PER CURIAM: *
Lenzy Benton, federal prisoner #06448-043, appeals the denial of a sentence reduction under 18 U.S.C. § 3582(c)(2). His 63-month sentence is below the guideline range as amended retroactively by Amendment 782 of the Sentencing Guidelines. The district court explained that, though it believed it had the authority to grant a further reduction, it was exercising its discretion not to do so, in light of the previous reductions and the sentencing factors of 18 U.S.C. § 3553(a).
Benton fails to show that the district court abused its discretion by declining to award a further reduction, even if it were permitted to do so. See Dillon v. United States, 560 U.S. 817, 826-27, 130 S.Ct. 2683, 177 L.Ed.2d 271 (2010); United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). The district court’s decision is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.